DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Applicants amendment filed May 23, 2022 has been received and entered.  Claims 3, 11-12, 18 and 20 have been cancelled.  Accordingly, claims 1-2, 4-10, 13-17, 19 and 21 are pending in the instant application.

Double Patenting
1.	The rejection of claims 1-2, 4-10, 13-17, 19 and 21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,022,529 is withdrawn in view of Applicant’s terminal disclaimer, which has been recorded.  

2.	The rejection of claims 1-2, 4-10, 13-17, 19 and 21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,498,283 is withdrawn in view of Applicant’s terminal disclaimer, which has been recorded.  

The following new grounds of rejection are applied to the amended claims:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 and claim 9, depend on the nerve modification device of claim 8.  Clearly a typographical error, as no claim can depend upon itself.  As such, one of ordinary skill in the art would be unable to determine the metes and bounds of a claim which depends upon itself.
	Appropriate correction is required.



Claims 1-2, 4-7, 10, 13-17, 19 and 21 are allowed.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        June 21, 2022